Citation Nr: 0321040	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a greater initial rating for residuals of 
a gunshot wound involving a fracture of the distal phalanx of 
the right index finger, with right carpal tunnel syndrome, 
and with scar, currently evaluated 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran retired from active duty in July 1968 after more 
than 23 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, 
California, and St. Petersburg, Florida.  

The veteran testified at a personal hearing at the St. 
Petersburg, Florida, RO before the undersigned Acting 
Veterans Law Judge in March 2003.  


REMAND

At his most recent personal hearing, the veteran testified 
that the disability due to his service-connected gunshot 
wound residuals has gotten worse since his last VA 
examinations in 1998 and 1999, and that the disability 
prevents him from working as an artist.  The Board notes that 
the record does not contain any VA outpatient clinic reports 
dated later than 1995.  Further, the record does not reflect 
that any VA examiner has ever commented as to the extent to 
which the manifestations of the service-connected disability 
have impacted the veteran's ability to obtain and maintain 
employment.  

The Board recognizes that the veteran's appeal has been 
pending since 1995 and has been the subject of multiple 
Remands by the Board, primarily for additional, more 
comprehensive, examinations.  However, in light of the 
veteran's recent hearing testimony and the expanded duty to 
assist claimants provided in the Veterans Claims Assistance 
Act of 2000 (VCAA), another examination, with current 
clinical findings and a medical opinion concerning the 
veteran's employability will be necessary to evaluate his 
claims.  

The gunshot wound residuals appear to involve a fracture of 
the distal phalanx of the right index finger, a scar in the 
same area, and right carpal tunnel syndrome. 
The Board points out that effective August 30, 2002, the 
regulations governing ratings of skin disorders were revised, 
and that effective August 26, 2002, the regulations governing 
ratings of limitation of motion of the digits and hands were 
also revised.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  (However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.)  VA has not notified the veteran of the change 
in rating criteria, and the veteran has not been examined in 
light of the revised criteria.

Therefore, regrettably, this case is once again REMANDED to 
the RO for the following additional actions:  

1.  The veteran should be requested to 
provide the names and addresses of all health 
care providers that have treated him for his 
service-connected residuals of the gunshot 
wound since 1995, including approximate dates 
of treatment.  The RO should then request 
copies of the records of all treatment 
identified by the veteran.  All records so 
obtained should be associated with the claims 
file.  

2.  Upon receipt of all requested medical 
records, the veteran should be scheduled for 
VA examinations of the right hand, the right 
wrist and the fingers of the right hand to 
determine the current degree and extent of 
impairment due to all the manifestations of 
his service-connected residuals of the 
gunshot wound to the right hand.  
Specifically, he should be scheduled for:  
(a) an orthopedic examination; (b) a 
neurologic examination; and (c) an 
examination of the skin.  The claims file 
must be made available to and be reviewed by 
each of the examiners in conjunction with 
their examinations.  All indicated special 
tests should be completed.  

(i)  The examiners' reports should fully set 
forth all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the extent 
of any functional loss due to residuals of 
the veteran's service-connected fracture of 
the distal phalanx of the right index finger, 
carpal tunnel syndrome, and scar.  
Consideration should be given to any loss due 
to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as 
well as any functional loss due to absence of 
necessary structures, deformity, adhesion, or 
defective innervation.  In particular, the 
examiners should comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on use, 
and should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure or 
manipulation.  The examiners' inquiry in this 
regard should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It is 
important for the examiners' reports to 
include a description of the above factors 
that pertain to functional loss due to the 
right hand disability that develops on use.  
In addition, the examiners should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups or 
with repeated use could significantly limit 
functional ability of the affected part.  The 
examiners should portray the degree of any 
additional range of motion loss due to pain 
on use or during flare-ups.  

(ii)  Along with the claims folder, each 
examiner should be provided copies of both 
the previous and the revised criteria for 
rating skin disorders and disorders involving 
limitation of motion of the digits of the 
hands.  Clinical findings reported must be 
sufficiently detailed to permit consideration 
under both criteria.  

(iii)  Finally, the examiners should comment 
as to the extent to which the manifestations 
of the service-connected gunshot wound 
residuals have impacted the veteran's ability 
to obtain and retain substantially gainful 
employment.  All opinions expressed should be 
supported by reference to pertinent evidence.  

3.  The RO must assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000 and its implementing 
regulations.  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran which 
evidence VA will obtain and which evidence 
the veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claims of the 
impact of the notification requirements on 
his claims.  

4.  Upon completion of the requested 
development noted above, the RO should again 
consider the veteran's claims, including the 
applicability of 38 C.F.R. § 3.321.  The RO 
should specifically discern whether 
individual manifestations of the veteran's 
service-connected disability (be they 
residuals of a fracture of the distal phalanx 
of the right index finger, symptoms of right 
carpal tunnel syndrome, and/or symptoms 
related to the scar) warrant separate 
ratings.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case concerning 
all evidence added to the record since the 
August 2002 statement of the case and the 
March 2001 supplemental statement of the case 
and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DENNIS F. CHIAPPETTA 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



